
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8.4


EnergySolutions, Inc.
2007 Equity Incentive Plan


NONQUALIFIED STOCK OPTION AWARD AGREEMENT
(Performance-Based; Company EBITDA)


        THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the "Award Agreement")
is made effective as of [            ] (the "Date of Grant") between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
"Company"), and [            ] (the "Participant"):


R E C I T A L S:


        WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity
Incentive Plan (the "Plan"), which Plan is incorporated herein by reference and
made a part of this Award Agreement. Capitalized terms not otherwise defined
herein (including in Section 10) shall have the same meanings as in the Plan;
and

        WHEREAS, the Compensation Committee of the Board (the "Committee") has
determined that it would be in the best interests of the Company and its
stockholders to grant the option provided for herein to the Participant pursuant
to the Plan and the terms set forth herein.

        NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth (including, without limitation, the restrictive covenants described in
Section 7, the parties agree as follows:

        1.    Grant of the Option.    The Company hereby grants to the
Participant the right and option (the "Option") to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate number of
shares of Common Stock of the Company, or such other class or kind of security
resulting from the application of Section 12.1 of the Plan, subject to reduction
or forfeiture as set forth below (the "Shares"), also subject to adjustment as
set forth in the Plan. The Option is intended to be a non-qualified stock
option, and is not intended to be treated as an option that complies with
Section 422 of the Internal Revenue Code of 1986, as amended. The number of
Shares the Participant will be able to purchase pursuant to the Option shall be
determined as follows:

        (a)   The term "EBITDA" shall mean the actual earnings before interest,
taxes, depreciation, accretion and amortization with respect to the Company and
its consolidated subsidiaries for the fiscal year [        ] (the "Fiscal
Year"), calculated in accordance with past practices. The term "EBITDA Target"
shall mean [$        ]. The term "Minimum EBITDA" shall mean 90% of the EBITDA
Target for the Fiscal Year.

        (b)   If the Company's EBITDA for the Fiscal Year is equal to or less
than Minimum EBITDA for the Fiscal Year, the number of Shares shall be zero, and
the Option shall immediately and automatically terminate, and all rights under
this Award Agreement shall cease.

        (c)   If the Company's EBITDA for the Fiscal Year is 100% of the EBITDA
Target for the Fiscal Year or greater, the number of Shares shall be
[            ] (the "Maximum Share Amount").

        (d)   If the Company's EBITDA for the Fiscal Year is between Minimum
EBITDA and the EBITDA Target for the Fiscal Year, the number of Shares will be
determined by multiplying the Maximum Share Amount by a fraction, (i) the
numerator of which is the amount, stated as a percentage, by which the actual
EBITDA for the Fiscal Year, stated as a percentage of the EBITDA Target for the
Fiscal Year, exceeds 90%, and (ii) the denominator of which is 10%. For example,
if actual EBITDA is 97% of the EBITDA Target and the Maximum Share Amount is
1,000, the number of Shares shall be calculated as follows:

Step 1: 97%-90% = 7%

Step 2: 7%/10% = .7


Step 3: .7 × 1,000 = 700.

--------------------------------------------------------------------------------



        2.    Option Price.    The purchase price of the Shares subject to the
Option shall be [$            ] per Share (the "Option Price"), subject to
adjustment as set forth in the Plan.

        3.    Vesting.    Subject to the Participant's continued Service on the
vesting date set forth in this sentence, and provided the Option has not
terminated prior to such date as provided herein (including pursuant to
Section 1(b)), the Option shall vest in a single installment on [            ]
(hereinafter referred to as a "Vested Option").

        4.    Accelerated Vesting Upon a Change in Control.    Upon the
occurrence of a Change of Control, the Option, to the extent not previously
cancelled or forfeited, shall immediately vest in full, so long as the
Participant's Service has not been terminated before the date of the
consummation of the Change of Control and provided the Option had not terminated
prior to such Change of Control.

        5.    Forfeiture.    If the Participant's Service is terminated for any
reason, the Option shall, if not then vested, be cancelled by the Company
without consideration. If the Option is a Vested Option as of the date of
termination, the Vested Option shall remain exercisable for the period set forth
in Section 6.

        6.    Exercise of Option.    

        (a)    Period of Exercise.    Subject to the provisions of the Plan and
this Award Agreement, the Participant may exercise all or any part of a Vested
Option at any time prior to the earliest to occur of:

          (i)  the tenth anniversary of the Date of Grant;

         (ii)  the date that is ninety (90) days following termination of the
Participant's Service for any reason other than death, Permanent Disability or
Cause;

        (iii)  the date that is one (1) year following termination of the
Participant's Service due to death or Permanent Disability;

        (iv)  the date of termination of the Participant's Service due to Cause.

        (b)    Method of Exercise.    

          (i)  Subject to Section 4, a Vested Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that, the Option may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which the Option
is being exercised and shall be accompanied by payment in full of the Option
Price. In the event the Option is being exercised by the Participant's
representative, the notice shall be accompanied by proof (satisfactory to the
Committee) of the representative's right to exercise the Option. The payment of
the Option Price may be made at the election of the Participant (A) in cash or
its equivalent (e.g., by check), (B) to the extent permitted by the Committee,
in Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, (C) partly in cash and, to the extent permitted by the
Committee, partly in such Shares, (D) by reducing the number of Shares otherwise
deliverable upon the exercise of the Option by the number of Shares having a
Fair Market Value equal to the Option Price, or (E) if there is a public market
for the Shares at such time, subject to such requirements as may be imposed by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased. The Committee may prescribe any
other method of

2

--------------------------------------------------------------------------------



payment that it determines to be consistent with applicable law. Neither the
Participant nor the Participant's representative shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

         (ii)  Notwithstanding any other provision of the Plan or this Award
Agreement to the contrary, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

        (iii)  Upon the Company's determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant's name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.

        (iv)  In the event of the Participant's death, a Vested Option shall
remain exercisable during the period set forth in Section 6 by the Participant's
executor or administrator, or the person or persons to whom the Participant's
rights under this Award Agreement shall pass by will or by the laws of descent
and distribution as the case may be. Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.

        7.    No Right to Continued Service.    The granting of the Option
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

        8.    Securities Laws/Legend on Certificates.    The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company's securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The certificates representing the
Shares shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

        9.    Transferability.    The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant's lifetime, the Option is exercisable only by the
Participant.

3

--------------------------------------------------------------------------------



        10.    Adjustment of Option.    Adjustments to the Option (or any of the
Shares underlying the Option) shall be made in accordance with the terms of the
Plan.

        11.    Definitions.    For purposes of this Award Agreement:

        "Cause" shall have the meaning set forth in the Participant's employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of "Cause", then
"Cause" means that the Board has determined that any one or more of the
following has occurred: (i) the Participant shall have been convicted of, or
shall have pleaded guilty or nolo contendere to, any felony; (ii) the
Participant shall have failed or refused to carry out the reasonable and lawful
instructions of Chief Executive Officer of the Company, the executive to whom
the Participant reports, or the Board (other than as a result of illness or
disability) concerning duties or actions consistent with the Participant's
position and such failure or refusal shall have continued for a period of ten
(10) days following written notice from the Board; (iii) the Participant shall
fail to adhere to any material written Company policy and such failure to comply
shall not have been cured, if curable, within ten (10) days following written
notice from the Board of such failure; (iv) the Participant shall have engaged
in any gross or willful misconduct resulting in a substantial loss to the
Company or any of its Affiliates or substantial damage to any of their
reputations; or (v) the Participant shall have committed any fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or other act
of dishonesty against the Company.

        "Permanent Disability" shall have the meaning set forth in the
Participant's employment agreement with the Company or its Affiliates, if any,
or if the Participant is not a party to an employment agreement with a
definition of "Permanent Disability," then "Permanent Disability" means any
physical or mental disability rendering the Participant unable to perform his
duties for a period of at least one hundred twenty (120) days out of any twelve
(12) month period.

        12.    Withholding.    The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

        13.    Notices.    Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

        14.    Entire Agreement.    This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

        15.    Waiver.    No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

        16.    Successors and Assigns.    The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant's assigns and
the legal representatives, heirs and legatees of the Participant's estate,
whether or not any such person shall have become a party to this Award Agreement
and agreed in writing to be joined herein and be bound by the terms hereof.

4

--------------------------------------------------------------------------------



        17.    Choice of Law; Jurisdiction; Waiver of Jury Trial.    This Award
Agreement shall be governed by the laws of the State of Utah, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

        SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY
AND ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE
LITIGATED IN THE FEDERAL OR STATE COURTS IN UTAH. BY EXECUTING AND DELIVERING
THIS AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF
ITS, HIS OR HER PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT
VENUE WOULD BE PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION
THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF
ANY SUCH ACTION.

        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AWARD AGREEMENT.

        18.    Option Subject to Plan.    By entering into this Award Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Option is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference (subject to the limitation set forth in
Section 19). In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. The Participant has had the opportunity to
retain counsel, and has read carefully, and understands, the provisions of the
Plan and the Award Agreement.

        19.    Amendment.    The Committee may amend or alter this Award
Agreement and the Option granted hereunder at any time; provided that, subject
to Articles 11, 12 and 13 of the Plan, no such amendment or alteration shall be
made without the consent of the Participant if such action would materially
diminish any of the rights of the Participant under this Award Agreement or with
respect to the Option.

        20.    Severability.    The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

        21.    Signature in Counterparts.    This Award Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Award
Agreement.

    ENERGYSOLUTIONS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

Val John Christensen, President and CEO
Agreed and acknowledged as
of the date first above written:
 
 
 
 


--------------------------------------------------------------------------------

PARTICIPANT
 
 
 
 

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8.4



Energy Solutions , Inc. 2007 Equity Incentive Plan
NONQUALIFIED STOCK OPTION AWARD AGREEMENT (Performance-Based; Company EBITDA)
R E C I T A L S
